Title: From Thomas Jefferson to Thomas Leiper, 27 October 1824
From: Jefferson, Thomas
To: Leiper, Thomas


                        My good friend
                        
                            Monto
                            
                        
                    Since my solicitation of July 22. at your request the ground on which I stand is entirely changed, and it is become impossible for me to ask any thing further from the govmt. I cannot explain this to you, and even request you not to mention the fact. I should not have sent it to you, but that I cannot offer you false excuses. my frdshp for you is the same, but this method of proving it is no long in my power. be assured of my constant & affectte attamt
                        Th: J.
                    